DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 21 April 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and examined.

Specification
The disclosure is objected to because of the following informalities: upon review of the written description, the examiner notes that numerous reference characters in the figures are not mentioned.  Some examples include elements 15, 18 and 35.  These references are by no means conclusive and applicant is to review the written description to ensure all reference characters in the figures are mentioned in the written description.  No new matter may be entered.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  Due to the numerous issues under this heading, the claims are considered obviously informal pursuant to MPEP 702.01.

Claim 1: A Square Edge, Folding Ladder System with separate Sections that folds independently at each step level (lacks antecedent basis, e.g., define “a plurality of step levels”, then later refer as “each said step level” or language equivalent to and consistent with the originally filed disclosure); (indefinite as no transition phrase is provided – e.g., “comprising”, “consisting essentially of” or “consisting of”; see MPEP 2111.03) 
A) A Square Edge Double Sided Folding Step Ladder with Angle Uprights at the Bottom Section (lacks antecedent basis, e.g., “[[the]] a bottom section”) and fold at each step level (the language is generally indefinite as to the metes and bounds of what is being claimed, and indefinite as this limitation has already been claimed), 
B) A Square Edge, Straight Folding Ladder with a single side which folds at each step level (this language appears redundant of what has been previously provided), 
C) Square Edge Sections where each Step Level is a separate compartment Section (indefinite generally as to what is being claimed and is replete with issues previously provided), 
D) Overlapping Square Tubing (lacks antecedent basis) that reduce in size from bottom to top (indefinite as to what reduces in size, “e.g., an individual piece of tubing or one tubing with respect to another tubing; also indefinite as to the metes and bounds of the orientation of “bottom” and “top”, 
E) Interlocking Square Edge Uprights where the larger secure the smaller in place (replete with issues previously addressed; indefinite as to with what “larger” and “smaller” reference).  The claim is generally indefinite as the scope of what constitutes applicant’s claim cannot be determined.  It appears that applicant may be claiming multiple and possibly patentably distinct embodiments in a single claim, which is not permitted under this heading.
  
Claim 2: A Top Step converted into a Top Compartment which is for storage and not for standing.  (claims must be in one sentence only; the claim is directed to a completely distinct invention from claim 1; no transition phrase is present – see claim 1, above)  
A) A Top Compartment with rounded top (lacks antecedent basis),3612 
B) A Top Compartment with a Sliding Door that is not suitable to stand on (indefinite as to the metes and bounds of what constitutes “to stand on” as this encompasses a virtually unlimited range of weight, and the metes and bounds of this limitation cannot be determined).
  
Claim 3: Angled Uprights at First Step Level; (the claim is directed to a completely distinct invention from claim 1; no transition phrase is present – see claim 1, above)   
A) The Bottom Section (lacks antecedent basis) or the First Step Level has Angled Uprights that slope inwards (indefinite as to the direction of “inwards”) which prevents side tip over (indefinite as to how the limitations achieve the desired result of prevention of “side tip over”), 
B) Angled Uprights gives Ladder a wider base which enhance stability. (claims are to be in one sentence only)  
C) A Short Channel (indefinite as to the metes and bounds of “short” as this is a relative term of art) which is connected to the Angled Upright (indefinite as this is in the singular, and multiple “Angled Uprights” are claimed), aligns and also connects with #1 Uprights (indefinite as to what constitutes a “#1 Upright”) and also accommodate all Uprights (lacks antecedent basis) through the said (“the said” is redundant) channel when the Ladder is closed.

Claim rejections – Art cited
Based on the nature of the claims as presented, the examiner is unable to effectively examine the claims for prior art, as it appears multiple embodiments are being claimed in claim 1.  Further, the preambles of claims 2 and 3 are written in independent form, however the bodies of the claims appear to be in dependent form.  Below is a list of relevant art for applicant’s review.  Applicant is encouraged to contact the examiner for an interview to advance prosecution.  If allowable subject matter is determined to be present in the application, the examiner is willing to draft a single allowable claim for applicant.  

For ladders that collapse as shown in the figures in light of the claims as best understood, see the following:
	Kieffer (U.S. Publication 2017/0145745) Figs. 1A and 1B, Hong (U.S. Publication 2011/0036666), Lin (U.S. Publication 2005/0269159), Min (U.S. Patent 4,989,692), Neal (U.S Patent 3,451,506), Napolitano (U.S. Patent 2,827,216), Kostuk (U.S. Patent 2,194,856) and Bianchi (U.S. Patent 2,538,501).


For storage systems used in conjunction with ladders, see the following:
	Utzinger (U.S. Patent 5,639,003), Gugel (U.S. Patent 5,913,380), Caron (U.S. Patent 6,401,862), Switzer (U.S. Patent 7,264,084), Parker (U.S. Patent 8,016,076 Figs 4-6), Pereria (U.S. Publication 2013/0128577), Andrade (U.S. Publication 2018/0023345) and Hyma (U.S. Publication 2021/0062579 Figs. 8-12).  

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.3612

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649